      Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

      -against-                                                    3:18-CR-0321
                                                                      (TJM)
MAXIMILIEN R. REYNOLDS,

                Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                   DECISION & ORDER

I.    INTRODUCTION

      Defendant Maximilien R. Reynolds moves pursuant to 18 U.S.C. §§ 3145(b) and (c)

for an Order revoking or amending the December 10, 2018 Order of the Hon. Daniel J.

Stewart, United States Magistrate Judge, which denied Defendant's application for release

on bail pending sentencing. For the reasons that follow, Defendant’s motion is denied.

II.   STANDARD OF REVIEW

      A defendant detained by a magistrate judge may move before the district court for

revocation or amendment of the detention order. See 18 U.S.C. § 3145(b); United States v.

Morrison, No. 16-MR-118, 2016 WL 7421924, at *1 (W.D.N.Y. Dec. 23, 2016). The

standard of review is de novo. United States v. Minnici, 128 Fed. Appx. 827, 828 n.1 (2d

Cir. 2005) (Summary Order) (citing United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985));

see United States v. Vasconcellos, 519 F. Supp.2d 311, 314 (N.D.N.Y. 2007); United States


                                             1
       Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 2 of 7



v. Aref, 2006 WL 1650660, *1 (N.D.N.Y. Jun. 8, 2006). When conducting this review, "the

district court may rely on the record of the proceedings before the magistrate judge and may

also accept additional evidence." United States v. Parker, 65 F. Supp. 3d 358, 362

(W.D.N.Y. 2014)(citation omitted). The standard permits a district judge, in the exercise of

sound judicial discretion, to rely upon the magistrate judge's factual and legal conclusions.

Vasconcellos, 519 F. Supp.2d at 314.

III.   BACKGROUND

       The Court adopts the background facts leading up to Defendant’s guilty pleas as set

forth by Magistrate Judge Stewart in his December 10, 2018 Memorandum-Decision and

Order (Dkt. No. 57) (“Order”). See Order, at 2-5. On November 13, 2018, Defendant

waived indictment and, pursuant to a plea agreement, pled guilty to violating 18 U.S.C §§

922(a)(6) and 2(b) by willfully causing another person to knowingly make a false and

fictitious written statement intended to deceive a firearms dealer with respect to a fact

material to the lawfulness of the sale of a Savage MSR-15 Patrol Rifle (Count I); and to

violating 26 U.S.C. § 5861(d) by knowingly possessing firearms, specifically a silencer, a

destructive device, and a Savage MSR-15 Patrol Rifle with a barrel less than 16 inches in

length, none of which were registered to him in the National Firearms Registration and

Transfer Record (Count II). See 11/13/18 Minute Entry; Dkt. No. 35 (Information); Dkt. No.

36 (Plea Agreement).

       Upon pleading guilty, Defendant moved to be released from detention under an

extensive release plan which would involve private secure transport; inpatient treatment at

two separate out-of-state private residential facilities; high bail; and electronic monitoring.



                                                2
      Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 3 of 7



Schlather Aff. (Dkt. No. 30-1) at ¶¶ 24-28. The impetus behind the application is so

Defendant could receive appropriate mental health care prior to the imposition of a

sentence. See Order, at 5; see also Def. Mem. L. (Dkt. No. 51-3) at 14 (“The point is,

release and treatment now will allow the defendant to demonstrate to the court over the

next several months that he is compliant and is on a trajectory to restoration of health and

socially acceptable behavior-- the true Max Reynolds.”). While the record reflects that on

two occasions officials at the Albany County Correctional Facility (ACCF), where Defendant

is currently confined, failed to provide him with his medications causing his mental health to

rapidly deteriorate, the record also reflects that ACCF officials are currently providing

consistent treatment and allow Defendant to receive biweekly private mental health

treatment. As Magistrate Judge Stewart concluded:

       There is no question that Defendant is in need of significant mental health
       treatment and appropriate medication. He is receiving that medication now,
       and has apparently also benefitted by the biweekly counseling sessions
       provided by Defendant’s family, and accommodated by the detention facility.
       With that assistance he has not only been determined to be competent, but
       has had no disciplinary difficulties at the Albany County Correctional Facility
       whatsoever. Govt’s Resp., Exhibit 12. There appears to be no dispute that
       Defendant’s mental health condition has greatly improved since he was
       incarcerated.

Order, at 15-16.

       Magistrate Judge Stewart denied Defendant’s application for release, finding “in light

of the inherently dangerous activity that Defendant engaged in and the risk that he poses to

society if he goes untreated, or absconds, I do not believe that the conditions at the

proposed treatment facilities would be sufficient to secure Defendant, and thus reasonably

assure the safety of the community.” Id. at 18. In making this decision, Magistrate Judge

Stewart found that Defendant’s conviction for violating 26 U.S.C. § 5861(d) (Count II)

                                               3
           Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 4 of 7



constituted a crime of violence under the Bail Reform Act, thereby triggering 18 U.S.C. §

3143(a)(2), a more burdensome standard for Defendant to satisfy than if no crime of

violence was involved. Id. at 8-14. Magistrate Judge Stewart found that Defendant failed to

satisfy his burden of demonstrating that he would not be a danger to the community if

released. He therefore declined to reach the question of whether Defendant could be

released under the “exceptional reasons” provision of 18 U.S.C. § 3145(c). 1 Id. at 18, fn. 7

(citing United States v. Luciano, 108 F.3d 1370 (2d Cir. 1997) (requiring a finding that

Defendant poses no risk to community as predicate to consideration of exceptional reasons

exception in section 1345(c)); United States v. Lippold, 175 F. Supp. 2d 537, 539 (S.D.N.Y.

2001) (same)). Magistrate Judge Stewart also noted that if had reached the issue, he

would not have found Defendant’s circumstances amounted to exceptional reasons under §

3145(c). Id.

           On the instant motion, Defendant argues that (1) his § 5861(d) offense is not a crime

of violence under the Bail Reform Act; and (2) even if it is, he nevertheless may be released

pending sentencing pursuant to the exceptional reasons provision of § 3145(c). In addition,

Defendant asserts through counsel that “Mr. Reynolds has taken steps to remedy the

deficiencies found by the Magistrate with respect to the facility proposed for Mr. Reynolds'

confinement if released on bail pending sentencing.” Def. Mem. L. (Dkt. No. 51-3) at 11.

Based on a supplemental affidavit from one of his attorneys, Defendant contends that this

facility


            1
         Section 3145(c) provides that "a person subject to detention pursuant to section 3143(a)(2) or (b)(2),
 and who meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released,
 under appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional reasons
 why such person's detention would not be appropriate." 18 U.S.C. § 3145(c),

                                                       4
       Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 5 of 7



       has agreed to provide inpatient treatment to Mr. Reynolds in a locked facility
       for twelve to sixteen weeks, and in any event will not release Mr. Reynolds, or
       alter his lockdown status, at any time unless and until the Court or its designee
       has authorized this. In addition, [this facility] has agreed that it will notify the
       Court or its designee if and when Mr. Reynolds even requests to be released
       for the facility, and will hold him until the Court directs otherwise. Mr.
       Reynolds is in agreement with these conditions and will sign all necessary
       authorizing documents. [This facility] will provide a locked, secure
       environment, which includes 24/7 locked doors, camera surveillance, security
       guards, continuous attention and monitoring by staff, and other security
       measures.

Id., at 11-12 (citing Stern Supp. Aff., at ¶¶ 6-7).

IV.    DISCUSSION

       Assuming arguendo that a violation of 26 U.S.C. § 5861(d) is not a crime of violence

under 18 U.S.C. § 3156(a)(4), 2 the Court nevertheless finds that there is a not a sufficient

reason to release Defendant to a private treatment facility pending sentencing. While the

Court should employ the categorical approach in determining whether a violation of §

5861(d) constitutes a crime of violence under § 3156(a)(4), see Leocal v. Ashcroft, 543 U.S.

1, 7 (2004); United States v. Acosta, 470 F.3d 132, 135 (2d Cir. 2006), cert. denied 552

U.S. 1037 (2007); see also United States v. Dillard, 214 F.3d 88, 92 (2d Cir.

2000)(assuming without deciding that a categorical approach applied under § 3156(a)(4)),

no such approach is required under 18 U.S.C. § 3143(a)(1). 3 Defendant’s history of non-

compliance with his mental health treatment, his drug use, and his actual and attempted


         2
           The Bail Reform Act defines a “crime of violence” as “(A) an offense that has as an element . . . the
 use, attempted use, or threatened use of physical force against the person or property of another; (B) any
 other offense that is a felony and that, by its nature, involves a substantial risk that physical force against the
 person or property of another may be used in the course of committing the offense; or (C) [certain specified
 sex offenses].” 18 U.S.C. § 3156(a)(4).
         3
         Where no “crime of violence” is involved and where the guidelines recommend imprisonment, the
 defendant bears the burden of proving "by clear and convincing evidence that [he] is not likely to flee or pose
 a danger to the safety of any other person or the community if released." 18 U.S.C. § 3143(a)(1).

                                                         5
      Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 6 of 7



amassing of an arsenal of dangerous weapons, a cache of ammunition, and items

indicative of an assault plan lead to the conclusion that Def endant presents a danger to the

community if he absconds during transport or from the proposed facility. Although the

proposed facility may provide better treatment than Defendant is presently receiving, his

present treatment is not woefully inadequate. Defendant cites no authority for the

proposition that release under 3143(a)(1) is intended to prov ide a defendant with the best

available treatment in the interim between pleading guilty and the sentencing hearing, or to

allow a defendant to prepare for sentencing. The Court finds that in light of the risks

associated with Defendant absconding during the release plan, Defendant fails to satisfy his

heavy burden of demonstrating that, if released, he would not pose a danger to the safety of

any other person or the community. See United States v. Scali, 738 F. App'x 32, 33 (2d Cir.

2018)(“The district court did not err in finding that Scali had failed to meet his heavy burden

to rebut, by clear and convincing evidence, the presumption in favor of detention pending

sentencing.”).

       In an effort to ameliorate any negative affects Defendant may experience from his

current mental health treatment, the Court has determined to expedite Defendant’s

sentencing hearing. The United States Probation Office advises that it disclosed the initial

Presentence Investigative Report on January 28, 2019, making objections due on February

11, 2019. The Probation Office also indicates that upon timely receipt of objections, a final

Presentence Investigative Report could be prepared within 1-3 days. Under the totality of

the circumstances presented here, Defendant’s sentencing hearing is moved to February

19, 2019 at 10:00 A.M. in Albany, New York. The parties’ sentencing memoranda and other

sentencing materials must be filed with the Court by 3:00 P.M. on February 15, 2019.

                                               6
      Case 3:18-cr-00321-TJM Document 65 Filed 01/30/19 Page 7 of 7



V.    CONCLUSION

      For the reasons set forth above, Defendant’s motion (Dkt. Nos. 50 & 51) to revoke or

amend Magistrate Judge Stewart’s December 10, 2018 detention order is DENIED.

      Further, Defendant’s sentencing hearing is moved to February 19, 2019 at 10:00

A.M. in Albany, New York. The parties’ sentencing memoranda and other sentencing

materials must be filed with the Court by 3:00 P.M. on February 15, 2019.

IT IS SO ORDERED.

Dated: January 30, 2019




                                             7
